Citation Nr: 1214297	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-25 896	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left ankle disorder, described as residuals, fracture.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a left ankle disorder.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to a left ankle disorder. 




REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2009 by the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled to attend a February 2012 videoconference hearing, but he did not report for the hearing or request that it be rescheduled.  Therefore, the hearing request is deemed withdrawn and the Board will proceed to decide the appeal.  38 C.F.R. § 20.704 (2011).

Historically in a November 1979 rating decision, entitlement to service connection for a left knee disorder and a left hip disorder was denied.

In a November 2009 rating decision, the Veteran's claims to reopen the previously denied claims of entitlement to service connection for a left knee disorder and a left hip disorder were considered.  The RO denied the claim of service connection for a left hip disorder.  In addition, the RO found that no new and material evidence had been submitted to reopen the claim of entitlement to service connection for a left knee disorder.    

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's actions in the November 2009 rating decision, the Board must make its own determination as to whether new and material evidence has been received to reopen the claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As will be explained below, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for a left knee disorder and a left hip disorder. 

The Board is reopening the issues of service connection for a left knee disorder and a left hip disorder secondary to a left ankle disorder by this action.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ankle disability, taking into account his complaints of pain, is manifested by marked limitation of motion but it is not manifested by ankylosis or problems similar to malunion of the os calcis, astragalus, or astragalectomy at any time during the pendency of the appeal.

2.  In a rating decision in November 1979, the RO denied entitlement to service connection for a left knee disorder.  No timely appeal was received by VA, nor was 
new and material evidence submitted within the applicable appeal period.

3.  Evidence received since the November 1979 rating decision is new, relates to an unestablished fact necessary to grant the claim of entitlement to service connection for a left knee injury because it suggests that the Veteran currently experiences a left knee disorder which may be attributed to active service, and raises a reasonable possibility of substantiating the Veteran's claim.

4.  In a rating decision in November 1979, the RO denied entitlement to service connection for a left hip disorder.  No timely appeal was received by VA, nor was 
new and material evidence submitted within the applicable appeal period.

5.  Evidence received since the November 1979 rating decision is new, relates to an unestablished fact necessary to grant the claim of entitlement to service connection for a left hip disorder because it suggests that the Veteran currently experiences a left hip disorder which may be attributed to active service, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The Veteran has not met the criteria for a rating in excess of 20 percent for his left ankle disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2011).

2.  The November 1979 rating decision, denying service connection for a left knee disorder is final. 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted since the November 1979 RO decision in support of the claim of service connection for a left knee disorder is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  The November 1979 rating decision, denying service connection for a left hip disorder is final. 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

5.  Evidence submitted since the November 1979 RO decision in support of the claim of service connection for a left hip disorder is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As to the claims to reopen, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Veteran contends that his current left knee and left hip disabilities were caused by his military service and/or by his already service connected left ankle disability.  

In this regard, the RO earlier denied service connection for left knee and left hip disabilities in November 1979, and notified the Veteran of the decision.  The Veteran did not file a timely notice of disagreement as to that rating decision and that decision became final.  38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The record also does not show that the Veteran submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  

As to reopening prior final rating decisions, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the initial denial of the claims in the November 1979 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. 38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, such as arthritis, will be presumed to have been incurred in service if it is manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted where a disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2011).  Compensation is payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In summary, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the November 1979 rating decision denied the claims of service connection for left knee and left hip disabilities because the record did not show that the Veteran had any currently diagnosed left knee and left hip disabilities or a link between the Veteran's military service and any current left knee and left hip disabilities.  

However, the Board's review of the records that have been added to the claims file since November 1979 reveals medical records diagnosing the Veteran for the first time with arthritis of the left knee and left hip.   

As noted above, VA laws and regulations provide that arthritis will be presumed to have been incurred in service if it is manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Board finds this diagnosis is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claims of entitlement to service connection for left knee and left hip disabilities are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II. Increased Rating Claim

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The record shows that VCAA letters dated July 2008 and July 2009, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in an August 2008 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the November 2009 rating decision and September 2010 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and post-service treatment records from the Waco Texas VA Medical Center.

The Veteran was also afforded VA examinations in July 2008 and October 2009 which the Board finds are adequate for rating purposes because the examiners, after a comprehensive examination of the claimant, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Veteran asserts that his left ankle disability meets the criteria for an increased rating.   

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The November 2009 rating decision confirmed and continued a 20 percent rating for the Veteran's left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis substantiated by X-ray is rated as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked.  In this regard, normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

Therefore, because the Veteran is already receiving the maximum rating possible under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the Board finds that the claim for an increased rating for his left ankle disability under this rating criteria must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Hart, supra.

As to rating the Veteran's left ankle disability under Diagnostic Codes 5270 and 5272, the Board notes that the record is negative for a diagnosis of ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  

In the July 2008 VA examination, the Veteran's best ROM was dorsiflexion to 10 degrees, and plantar flexion to 20 degrees.  The diagnosis was degenerative arthritis, left ankle and old healed fracture, tibia.  In the October 2009 VA examination, the Veteran's best ROM was dorsiflexion to 10 degrees, and plantar flexion to 30 degrees.  The diagnosis was traumatic DJD, left ankle.  

There was no evidence in the examinations that the left ankle was ankylosed.  Neither do any of the Veteran's medical records reveal that the left ankle is ankylosed. 

In the absence of ankylosis, not only will the Board not rate his service-connected left ankle disability as ankylosis but the Court has said that the Board may not rate it as ankylosis.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis, the Board may not rate a service-connected disability as ankylosis).  Consequently, an increased rating is not warranted for the Veteran's service-connected left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272 (2011).  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Hart, supra.

As to rating the Veteran's left ankle disability under one of the other Diagnostic Codes for the ankle, the Board notes that the record, including the findings at the July 2008 and October 2009 VA examinations, is negative for problems similar to malunion of the os calcis, astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274 (2011).  In the absence of such adverse symptomatology, the Board will also not rate the Veteran's service connected left ankle disability as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts, supra.  Therefore, the Board finds that Diagnostic Codes 5273 and 5274 are also not applicable to the current appeal.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Hart, supra.
 
As to the Veteran's claims that the left ankle disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's documented adverse symptomatology appears to be limited to left ankle pain, instability, and lost motion and Diagnostic Code 5271 compensates him for his lost motion and pain. 

The Board further observes that, even if the available schedular evaluations for the disability is inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, while the Veteran reported to the VA examiner in October 2009 that his left ankle disability causes daily pain, stiffness, and some swelling there simply is no objective evidence that the above disability, acting alone, caused lost work time and thereby resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and instability.  See Jandreau; Buchanan.  However, lay persons are not competent to opine as to the chronic problems caused by the above disability because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinion as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to a rating in excess of 20 percent for a left ankle disorder is denied.

As new and material evidence has been received, the claim for entitlement to service connection for a left knee disorder is reopened, and to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for a left hip disorder is reopened, and to that extent only, the appeal is granted.



REMAND

As noted above, the Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of service connection for left knee and left hip disorders.  The Board also finds that additional development of the Veteran's currently reopened claims, is necessary before they can be adjudicated on the merits.  Because the reopened claims of service connection for left knee and left hip disorders are being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on these claims.

The Veteran reported in his most recent submittals of evidence in June 2009 with respect to the application to reopen the claims of service connection for left knee and left hip disorders, that the disorders may be secondary to his service connected left ankle disorder.   

The Veteran was afforded a VA examination in connection with his left knee and left hip in October 2009.  The examiner noted that the claims file and service treatment records were not available to him for review.  After examining the Veteran, the VA examiner diagnosed left knee arthritis and possible meniscus tear; and, left hip arthritis.  

The Board notes that the VA examiner did not provide a clear opinion as to whether the Veteran's left knee arthritis and left hip arthritis disabilities were either directly related to the service parachute accident in which the left ankle was injured, or whether they were aggravated by the service connected left ankle disability.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disability).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  Therefore, the October 2009 VA examiner did not provide sufficient information to decide the Veteran's service connection claims.  Remand is required to address these issues.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Veteran should be provided a new examination and opinions as to whether a left knee, and/or left hip disability was caused or has been aggravated by his service-connected left ankle disability.  See 38 C.F.R. § 3.159(c) (4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VA examination should encompass a review for any and all left knee and left hip conditions, and if a left knee, and/or left hip disability is shown, then a discussion of the facts and circumstances regarding its relationship to the service-connected left ankle disability will be necessary.
 
Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran and his service representative with appropriate VCAA notice on his reopened claims of service connection for left knee and left hip disorders to include as secondary to a left ankle disorder.  A copy of this notice letter should be included in the claims file.

2.  Obtain all VA medical records related to the Veteran's claimed left knee, and left hip disabilities, dated from October 2009 to the present, from the Waco, Texas VAMC and all associated outpatient clinics.  All records and/or responses received should be associated with the claims file.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any left knee, and left hip disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.   The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail, and must review the results of any testing prior to completion of the report.  All diagnostic studies deemed warranted by the examiner and all pertinent diagnoses pertaining to the left knee, and left hip should be fully set forth.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to address the following questions, and to provide a rationale for each opinion offered.  

a) Is it at least as likely as not (50 percent or greater probability) that any left knee disability, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service? 

b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disability of the left knee now present was caused or aggravated by his service-connected left ankle disability?

c) Is it at least as likely as not (50 percent or greater probability) that any left hip disability, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service? 

d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disability of the left hip now present was caused or aggravated by his service-connected left ankle disability?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a left knee, and/or left hip disability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  The Veteran should be afforded a VA examination by an appropriate VA examiner 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


